                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 JOANNA M. SNYDER,                              Cause No. CV 19-01-M-DLC-JCL

              Plaintiff,

       vs.                                           COLLECTION ORDER

 FLATHEAD COUNTY DETENTION
 FACILITY, et al.,

              Defendants.


      To:    Financial Administrator, Flathead County Detention Center
             920 S. Main St., Ste. 100
             Kalispell, MT 59901

      Plaintiff Joanna M. Snyder, a prisoner proceeding in forma pauperis, must

pay the statutory filing fee of $350.00 for this action.

      Accordingly, IT IS HEREBY ORDERED:

      1. The Administrator of the Flathead County Detention Center shall collect

the $350.00 filing fee from Snyder's inmate account and shall forward payments to

the Clerk of Court. The amount collected shall be 20% of the preceding month's

income credited to Snyder's account, provided the preceding month's income

exceeds $10.00. These monthly filing-fee payments shall be collected

simultaneously with payments required in other cases filed by Snyder. See Bruce

v. Samuels,_ U.S._, 136 S. Ct. 627, 629 (2016). Payments shall be clearly
                                           1
identified by the name and number assigned to this action.

       2. Payments shall be sent to the Clerk of U.S. District Court, 201 E.

Broadway, P.O. Box 8537, Missoula, MT 59807.

       3. The clerk is directed to serve a copy of this Order on the Financial

Administrator of the Flathead County Detention Center at the above address.

       4. The Court requests the Administrator to notify any future custodian of

Snyder of this Order. Snyder's obligation to pay will continue until the filing fee is

paid in full.

       DATED thiJr~ day of January, 2019.




                                        ere iah C. Lynch
                                           ted States Magistrate Judge


cc:    Snyder




                                          2
